WIGGINTON, Judge.
We affirm in part the order of the judge of compensation claims awarding wage loss benefits from November 1990 through July 31, 1991, except for that period of time between January 4, 1991, through January 10, 1991, for which period claimant conceded at oral argument he is not entitled to benefits. As submitted by claimant in his answer brief, we stress that the award must be read as relating to wage loss benefits claimed for only those periods reflected in the wage loss forms, which do not include the periods of layoff during which claimant did not conduct a job search.
AFFIRMED, in part, REVERSED, in part, and REMANDED, for further proceedings and clarification if necessary, consistent with this opinion.
ALLEN and MICKLE, JJ., concur.